Citation Nr: 1717466	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, to include cancer of the bile duct, to include as related to in-service herbicide agent exposure or as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as related to in-service herbicide agent exposure or as secondary to service-connected PTSD. 

3.  Entitlement to service connection for a skin disability, to include as related to in-service herbicide agent exposure. 

4.  Entitlement to service connection for scars related to pancreatic cancer treatment. 

5.  Entitlement to an increased rating for PTSD.




REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO, regarding the issues of entitlement to service connection for pancreatic cancer, hypertension, a skin disability, and scars.  A transcript of that hearing is of record.

The issues of entitlement to service connection for pancreatic cancer, hypertension, and scars; and a higher initial rating for PTSD are REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

The Veteran's skin disability is not related to service or any incident of service, to include presumed in-service exposure to herbicide agents. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability, to include as due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§  1110, 1112, 1116 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a notice dated December 2007 of the requirements for substantiating his claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied the duty to notify the appellant and satisfied that duty prior to the initial adjudication in the July 2008 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  At a March 2016 Travel Board hearing, the Veteran stated that he was treated for skin rashes at a private medical center.  In the April 2016 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) attempt to procure both VA and private treatment records of skin disability treatment.  In an April 2016 letter, the AOJ requested that the Veteran provide VA with information regarding VA and private treatment for a skin disability, including any treatment at the private medical center mentioned during the hearing.  The AOJ advised the Veteran to complete and return enclosed authorization and release forms that would allow VA to obtain records from the private medical center.  The Veteran did not return the forms and, therefore, VA was unable to obtain any private medical records as a result of the remand.  In compliance with the Board's remand instructions, the AOJ obtained all outstanding VA treatment records.  However, the VA records did not contain any notations indicating treatment for a skin disability.  As VA obtained all records for which the Veteran provided authorization, the Board finds that VA met the duty to assist.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

VA has obtained a VA medical examination report, which provides probative evidence regarding the etiology of the claimed skin disability.

An April 2016 Board Remand requested that the AOJ attempt to procure outstanding treatment records and schedule the Veteran for an examination to determine the etiology of the claimed skin disability.  Although the AOJ procured the Veteran's VA treatment records, VA was unable to procure any outstanding private treatment records for reasons explained previously.  The AOJ also provided the requested examination.  The Board finds that the AOJ substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

The presumption requires that manifestation of a listed disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2016).  The following diseases are associated with herbicide agent exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 C.F.R. § 3.309(e) (2016).  The term soft-tissue sarcoma includes the following:  adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2016).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide agent exposure, VA must also consider the claim on a direct basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period or a presumptive disability, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicide agents during service.  The Veteran essentially contends that he developed a skin disability due to in-service herbicide agent exposure.  The Veteran has a separate claim for service connection for scars, related to a claimed pancreatic cancer disability, which is being remanded in this document.  Therefore, the Board will not discuss the currently diagnosed scars as part of this decision regarding other skin disabilities.

In a January 1969 pre-induction report of his medical history, the Veteran reported having had a "rash over [his] joints" and boils in the past.  In a contemporaneous pre-induction service medical examination report, a service examiner indicated that the Veteran's skin was normal, except for a frontal half-inch scar.  The service treatment records contain no notation indicating diagnosis or treatment for a skin disability.  In a February 1971 service separation examination report, a service examiner indicated that the Veteran's skin was normal.  

In a March 2006 private treatment record, the Veteran reported having rashes on his legs and across the scar from his cancer surgery.  The examiner did not diagnose any skin disability.

At the March 2016 Travel Board hearing, the Veteran stated that he experienced either a rash or a heat rash intermittently.  He also stated that he had a discolored area on his left forearm of four to five inches in length and half-an-inch in width.  The Veteran stated that the area had existed for only a week, but he did not believe that it was a bruise because it was not painful and he had not hurt himself prior to its appearance.  He also reported having splotches on his right forearm.  The Veteran said that his skin condition was more irritating than painful, causing some itching sensations.  The Veteran stated that there was not any pattern to the appearance or disappearance of his skin markings.  

In a July 2016 VA medical examination report, the Veteran reported experiencing purple-colored patches on his arms.  The Veteran indicated that the markings did not itch and that they came and went.  On examination, the VA examiner reported finding a purple-colored patch on the right forearm.  The examiner diagnosed venous stasis.  Having reviewed the claims file, all available medical records, and the current peer-reviewed medical literature, the VA examiner opined that the Veteran's skin disability was less likely than not related to service or any incident of service, to include presumed exposure to herbicide agents.  In explaining that opinion, the examiner stated that the Veteran's purple-colored patch on the interior right arm was consistent with venous stasis.  Considering the evidence, the examiner indicated that there were no records to suggest a nexus between the Veteran's skin disability and service or any incident of service, to include herbicide agent exposure.  The examiner stated that, currently, there was not enough evidence to explain the causation of the Veteran's current skin disability.

The Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability.  The Board notes that venous stasis is not a skin disability for which service connection can be granted on a presumptive basis following herbicide agent exposure.  The Veteran has not been diagnosed with a skin disability for which service connection may be presumed due to herbicide agent exposure, such as chloracne or other acneform disease consistent with chloracne, or porphyria cutanea tarda.  The Veteran has reported experiencing rashes and skin markings of an intermittent nature for many years.  However, while the Veteran stated in his pre-induction report of medical history that he had experienced rashes and boils in the past, the service medical records contain no notation indicating treatment or diagnosis for a skin disability during service Although the Veteran indicated that he had experienced rashes during the pendency of the appeal, the record does not contain any diagnosis for a skin disability characterized by rashes.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).  Moreover, the record does not contain a diagnosis for any skin disability until 2016, approximately 45 years after the Veteran's separation from service.  At the March 2016 examination, after examining a skin discoloration, an examiner diagnosed venous stasis.  Based on a review of the claims file and the current medical literature, the examiner opined that the Veteran's venous stasis was not related to service or any incident of service, to include herbicide exposure.  Considering the VA examiner's review of the evidence and explanation of the findings, the Board finds that opinion has the greatest probative value in this matter.  Prejean v. West, 13 Vet. App. 444 (2000) (Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  

The Veteran has claimed that the skin symptoms are related to service.  However, the Board finds that the Veteran is not competent to diagnose current skin symptoms or to provide an etiology opinion regarding the origin of any skin symptoms.  To do so would require medical expertise and training, which the Veteran is not shown to have.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the most persuasive evidence is the VA examination report.  The Veteran has not submitted any contrary competent evidence that established a diagnosed skin disability related to service or any incident of service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability is denied.  


REMAND

Regarding the issues of service connection for pancreatic cancer and hypertension, in April 2016, the Board remanded those claims, requesting that that the AOJ schedule the Veteran for examinations to determine the etiologies of the claimed disabilities.  The Board specifically requested that a VA examiner, having completed a physical examination and a review of the claims file, provide opinions as to whether each claimed disability was permanently aggravated by service-connected PTSD.  In a July 2016 VA medical examination report, a VA examiner opined that the Veteran's claimed pancreatic cancer was less likely than not permanently aggravated by PTSD, because there was no medical literature to suggest pancreatic cancer due to a mental condition.  The Board notes that the examiner's opinion, indicating that PTSD could not cause pancreatic cancer, does not address the issue of whether the Veteran's current PTSD aggravated the pancreatic cancer.  Likewise, in the same VA medical examination report, the examiner opined that the Veteran's claimed hypertension was less likely than not permanently aggravated by PTSD, because the claimed condition was more likely due to lifestyle and diet than PTSD.  The Board notes that opinion, indicating that lifestyle and diet caused the hypertension, does not address the issue of whether PTSD has aggravated hypertension.  A remand is necessary to schedule an additional VA examination to determine the etiologies of the claimed disabilities.  

As the issue of service connection for scars related to pancreatic cancer treatment is inextricably intertwined with that of service connection for pancreatic cancer, the Board must remand that issue as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A February 2015 rating decision assigned a 50 percent rating for PTSD.  In February 2016, VA received a notice of disagreement with the initial rating assigned in the February 2015 rating decision.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that February 2016 notice of disagreement.  Therefore, the appropriate Board action is to remand the issue of entitlement to a higher initial rating for PTSD for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims are REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an increased rating for PTSD in response to the February 2016 notice of disagreement.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return the case to the Board.

2.  Obtain and associate with the record all outstanding treatment records of VA and private treatment for pancreatic or bile duct cancer, hypertension, and scars.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Then, schedule the Veteran for a VA examination(s) with a medical doctor who has not previously examined the Veteran to determine the etiology of prostate or bile duct cancer and hypertension.  In examining the Veteran, the examiner should note the location of any scars related to treatment for pancreatic or bile duct cancer.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected PTSD or other service-connected disabilities?

(b) Is it at least as likely as not (50 percent or greater probability) that pancreatic or bile duct cancer has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected PTSD or other service-connected disabilities?

4.  Then, readjudicate the claims for service connection for pancreatic cancer, hypertension, and scars.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


